Case 21-60198   Doc 17   Filed 07/26/21 Entered 07/26/21 16:16:10   Desc Main
                           Document     Page 1 of 6
Case 21-60198   Doc 17   Filed 07/26/21 Entered 07/26/21 16:16:10   Desc Main
                           Document     Page 2 of 6
Case 21-60198   Doc 17   Filed 07/26/21 Entered 07/26/21 16:16:10   Desc Main
                           Document     Page 3 of 6
  Case 21-60198       Doc 17     Filed 07/26/21 Entered 07/26/21 16:16:10             Desc Main
                                   Document     Page 4 of 6




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 26, 2021, a true and correct copy of the above and forgoing
shall be served via electronic means, if available, otherwise by regular, first class mail to below
and the attached mailing matrix:

Centennial Bank                                        Cliff A Wade
c/o Cliff A. Wade, Baker Lopez                         Baker Lopez
5728 LBJ Freeway, Suite 150                            5728 LBJ Freeway
                                        represented by
Dallas, TX 75240)                                      Ste 150
                                                       Dallas, TX 75240


Mr. and Mrs. James M Olson                             Carol Cross Stone
312 Flenniken St                                       Law Office of Carol Cross Stone
Gladewater, TX 75647-5676               represented by 1118 Judson Road
                                                       Longview, TX 75601


PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541


US Trustee
Office of the U.S. Trustee
110 N. College Ave.
Suite 300
Tyler, TX 75702



                                                              /s/ Diane S. Carter_________
                                                              Diane S. Carter
                  Case 21-60198          Doc 17     Filed 07/26/21            Entered 07/26/21 16:16:10     Desc Main
Label Matrix for local noticing                   AT&T Document
                                                       (p)                Page 5 of 6            Alpha Recovery Corp.
0540-6                                            Attn: Bankruptcy Dept.                         6912 S. Quentin St. 10
Case 21-60198                                     208 S Akard St Suite 3700                      Englewood, CO 80112-4531
Eastern District of Texas                         Dallas, TX 75202-4206
Tyler
Mon Jul 26 16:03:43 CDT 2021
Bank of America                                   Bank of America NA                             Brand Source/Citi Bank
P.O. Box 15026                                    PO Box 31785                                   Attn: Bankruptcy
Wilmington, DE 19850-5026                         Tampa, FL 33631-3785                           PO Box 6403
                                                                                                 Sioux Falls, SD 57117-6403


CHI St. Vincent Infirmary                         Diane Carter                                   Carti
2 St. Vincent Circle                              660 North Central Expressway                   POB 55050
Little Rock, AR 72205-5499                        Ste. 101                                       Little Rock, AR 72215-5050
                                                  Plano, TX 75074-6759


Centennial Bank                                   (p)CENTENNIAL BANK ATTN SPECIAL ASSETS         Centennial Bank
c/o Cliff A. Wade, Baker Lopez                    P O BOX 1028                                   c/o Cliff A. Wade
5728 LBJ Freeway, Suite 150                       CABOT AR 72023-1028                            Baker Lopez
Dallas, TX 75240-6340                                                                            5728 LBJ Freeway, Suite 150
                                                                                                 Dallas, Texas 75240-6340

Chase Auto Finance                                Citibank, N.A.                                 Discover Bank
14800 Frye Road                                   5800 S Corporate Pl                            Discover Products Inc
Fort Worth, TX 76155-2732                         Sioux Falls, SD 57108-5027                     PO Box 3025
                                                                                                 New Albany, OH 43054-3025


Discover Financial                                Ethan Noakes                                   First Security Bank
Attn: Bankruptcy                                  214 Vincent St.                                Attn: Bankruptcy
PO Box 3025                                       Bradford, AR 72020                             PO Box 1009
New Albany, OH 43054-3025                                                                        Searcy, AR 72145-1009


Mechanics Bank                                    James M Olson                                  Mary H. Olson
Attn: Legal Dept                                  312 Flenniken St                               312 Flenniken St
PO Box 5610                                       Gladewater, TX 75647-5676                      Gladewater, TX 75647-5676
Hercules, CA 94547-5610


PRA Receivables Management, LLC                   Carol Cross Stone                              Synchrony Bank/Lowes
PO Box 41021                                      Law Office of Carol Cross Stone                Attn: Bankruptcy
Norfolk, VA 23541-1021                            1118 Judson Road                               PO Box 965060
                                                  Longview, TX 75601-5117                        Orlando, FL 32896-5060


Synovus Bank/GreenSky                             U.S. Attorney General                          US Trustee
Attn: Bankruptcy                                  Department of Justice                          Office of the U.S. Trustee
PO Box 120                                        Main Justice Building                          110 N. College Ave.
Columbus, GA 31902-0120                           10th & Constitution Ave., NW                   Suite 300
                                                  Washington, DC 20530-0001                      Tyler, TX 75702-7231

UT Health NE MD Anderson Cancer Center            Cliff A Wade                                   White County
UT Texas of Tyler                                 Baker Lopez                                    119 West Arch
11937 US Hwy 271                                  5728 LBJ Freeway                               Searcy, AR 72143-7723
Tyler, TX 75708-3154                              Ste 150
                                                  Dallas, TX 75240-6340
                  Case 21-60198           Doc 17       Filed 07/26/21 Entered 07/26/21 16:16:10                      Desc Main
Zwicker & Associates, PC                                 Document     Page 6 of 6
80 Minuteman Rd
Andover, MA 01810-1008




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Centennial Bank
1300 W. Beebe Capps
Searcy, AR 72143




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Diane Carter                                      (d)PRA Receivables Management, LLC                   End of Label Matrix
660 North Central Expressway                         PO Box 41021                                         Mailable recipients   30
Ste. 101                                             Norfolk, VA 23541-1021                               Bypassed recipients    2
Plano, TX 75074-6759                                                                                      Total                 32
